Citation Nr: 0422527	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-13 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for osteoarthritis of 
other joints as secondary to the service-connected right 
total knee replacement.

4.  Entitlement to an evaluation in excess of 20 percent 
prior to September 24, 2001, for right knee injury with post-
traumatic arthritis.

5.  Entitlement to an increased evaluation for right total 
knee replacement, currently evaluated as 30 percent 
disabling.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to April 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, did the following: 
(1) continued the 20 percent evaluation for right knee injury 
with post-traumatic arthritis; (2) denied service connection 
for osteoarthritis, as secondary to the service-connected 
right knee disorder; (3) denied service connection for ulcer 
disease and depression; and (4) denied compensation under the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C.

In February 2002, the RO reclassified the service-connected 
disability of right knee injury with post-traumatic arthritis 
as right total knee replacement and granted a 100 percent 
evaluation from September 24, 2001, to October 31, 2002, and 
assigned a 30 percent evaluation, effective November 1, 2002.  
While the veteran was granted an increased evaluation, this 
is not the maximum evaluation for the knee, and thus the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).

In January 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file. 

At the January 2004 hearing, the veteran discussed his right 
hip pain and how it was constant.  Based upon the veteran's 
testimony, it appears that he was seeking service connection 
for a right hip disorder; however, in the January 2002 rating 
decision, the RO granted service connection for right hip 
limited motion and assigned a 10 percent evaluation, 
effective January 12, 2001.  In the veteran's notice of 
disagreement, received in April 2002, he did not indicate 
that he was appealing the 10 percent evaluation assigned 
following the grant of service connection for the right hip 
disorder.  At that hearing, veteran continuously spoke about 
his right hip pain, and the Board finds that he has raised a 
claim for an increased evaluation for the service-connected 
right hip limited motion.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

The issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for hepatitis C is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnosis of ulcer disease and service is not of record, to 
include manifestations of such to a compensable degree within 
one year following discharge from service.

2.  Competent evidence of a nexus between the post service 
diagnosis of a psychiatric disorder, diagnosed as major 
depressive disorder, and service is not of record.

3.  Competent evidence of a nexus between the post service 
diagnosis of osteoarthritis and service is not of record, to 
include manifestations of such to a compensable degree within 
one year following discharge from service.

4.  Prior to September 24, 2001, right knee injury with post-
traumatic arthritis was manifested by no more than moderate 
functional impairment.

5.  Following knee replacement surgery, right total knee 
replacement is manifested by no more than intermediate 
degrees of residual weakness, pain or limitation of motion.


CONCLUSIONS OF LAW

1.  Ulcer disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  Major depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

3.  Osteoarthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service, nor is it proximately due to, the result of, or 
aggravated by the service-connected right total knee 
replacement.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003); Allen 
v. Brown, 7 Vet. App. 439 (1995).

4.  The criteria for an evaluation in excess of 20 percent 
for right knee injury with post-traumatic arthritis prior to 
September 24, 2001, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010, 5260 (2003).

5.  The criteria for an evaluation in excess of 30 percent 
for right total knee replacement have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims for service connection and increased evaluations by 
means of the February 2001 and May 2003 letters and by means 
of the discussions in the January 2002 and February 2002 
rating decisions, the September 2002 statement of the case, 
and the February 2003 supplemental statement of the case.  

In the February 2001 letter, the RO stated in order to 
warrant service connection for a particular disability, the 
evidence would need to show the following: (1) a current 
disability; (2) a disease or injury in service or, for some 
conditions, evidence of the disability within one year 
following discharge from service; (3) evidence indicating a 
relationship between the disability claimed and service; and 
(4) a secondary relationship to a service-connected 
disability.  In the May 2003 letter, the RO stated that in 
order to establish an increased evaluation, the veteran would 
need to bring forth medical evidence that his disability had 
increased in severity.  It reiterated the three elements 
needed to establish a claim for service connection.  As to 
the veteran's secondary service connection claim, the RO 
stated that the veteran needed to bring forth evidence of a 
current disability and evidence of a relationship between the 
claimed condition and the service-connected disability, which 
was usually shown by medical records or medical opinions.  

As to the claim for an increased evaluation for the service-
connected right knee, in the January 2002 rating decision, 
the RO stated that the evidence did not show that the veteran 
has severe subluxation or lateral instability or that 
extension of the knee joint was limited to 20 degrees.  As to 
the claim for service connection for osteoarthritis, the RO 
stated that there was no evidence of osteoarthritis in 
service or within one year following discharge from service, 
and that there was no showing that osteoarthritis was due to 
or the result of the service-connected right knee disorder.  
As to the claim for service connection for ulcer disease, the 
RO noted that the veteran had been diagnosed with gastritis 
in service but that there was no evidence of an ulcer in 
service or within one year following discharge from service 
and no evidence that duodenal ulcer was due to service.  As 
to the claim for service connection for depression, the RO 
stated that there was no evidence of a psychiatric disorder 
in or within one year following discharge from service and no 
evidence that a psychiatric disorder was due to service.

In the February 2003 supplemental statement of the case, the 
RO stated that the veteran warranted no more than a 
30 percent evaluation for the right knee, as there was no 
evidence of severely painful motion or severe weakness or 
laxity.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In both the February 2001 and May 2003 letters, 
the RO stated that VA was responsible for obtaining the 
veteran's service medical records, medical records from VA 
health care facilities and records from other federal 
facilities.  It noted that it would assist the veteran in 
obtaining private treatment records, but that ultimately, the 
veteran was responsible for providing the private records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the RO had obtained the veteran's service 
medical records when he filed his original claim for 
compensation in 1960.  VA obtained the medical records from 
the Texas Department of Criminal Justice, dated from 1992 to 
2000.  VA has obtained the veteran's VA treatment records 
from 1988 to 2002 from the VA facility in Dallas, Texas.  The 
veteran has submitted VA treatment records, dated from 2002 
to 2003.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating the 
claims.  Finally, in accordance with the duty to assist, the 
RO had the veteran undergo VA examinations in connection with 
his claims for increased evaluations and the claim for 
service connection for osteoarthritis.  

Although an examination was not provided in connection with 
the veteran's claims for service connection for ulcer disease 
and depression, Board finds that VA was not under an 
obligation to provide an examination, as such was not 
necessary to make a decision on this claim.  Specifically, 
under the new law, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the post service diagnoses of 
peptic ulcer disease and major depressive disorder may be 
associated with the veteran's active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  While the veteran has a current 
diagnoses of peptic ulcer disease and major depressive 
disorder, he has not brought forth any evidence suggestive of 
a causal connection between the current disabilities and 
service.  The RO informed him that he would need medical 
evidence of a relationship between the current disabilities 
and service, and the veteran has not provided such evidence.  

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004), held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This has occurred in this case, as the VCAA letter 
was issued in February 2001, and the rating decision on 
appeal was issued in January 2002.

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the February 2001 and May 2003 letters 
that were provided to the veteran did not contain the exact 
wording of the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  Specifically, in 
the February 2001 letter, the RO stated, "If there is any 
other evidence you would like to have considered, please let 
us know."  In the May 2003 letter, the RO requested the 
veteran to tell it about any additional information or 
evidence that he wanted VA to try to get for him.  Thus, the 
Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.  Regardless, in a very recent Office of 
General Counsel opinion, the General Counsel determined that 
the Court's holding that the statute and the regulation 
required VA to include the fourth element was obiter dictum 
and was not binding on VA.  VA OGC Prec. Op. No. 1-2004 (Feb. 
24, 2004).  The General Counsel noted that section 5103(a) 
does not require VA to seek evidence from a claimant other 
than that identified by VA as necessary to substantiate the 
claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision
A.  Service connection

The veteran claims that he developed ulcer disease and 
depression while in service.  Regarding his psychiatric 
disorder, he stated that he had gone AWOL (absence without 
leave) while in service due to psychiatric problems, which 
had continued since that time.  The veteran also states that 
he believes he has developed osteoarthritis of the left hip 
and left knee from his service-connected right total knee 
replacement (formerly classified as right knee injury with 
post-traumatic arthritis).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002).  Service connection for a 
chronic disease, such as arthritis and ulcer disease, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2003).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) (2003) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Additionally, section 3.310(a) of title 38, Code of Federal 
Regulations, which applies to secondary service connection 
for a disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2003).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, 
including the veteran's testimony at the January 2004 video 
conference hearing, the Board finds that the preponderance of 
the evidence is against the grant of service connection for 
ulcer disease, major depressive disorder, and osteoarthritis.  
The reasons follow.

As to the veteran's claim for service connection for ulcer 
disease, the service medical records show that in June 1959, 
the veteran was diagnosed with gastritis, which was noted to 
be acute and the result of the veteran having ingested two 
drops of "battery acid."  The separation examination showed 
that clinical evaluation of the abdomen and viscera was 
normal.  In a report of medical history completed by the 
veteran at that time, he denied having a history of stomach, 
liver, or intestinal problems.  

The first objective showing of ulcer disease following the 
veteran's discharge from service was in 1986, which is 
approximately 26 years following the veteran's discharge from 
service.  In the July 1986 VA hospitalization summary report, 
it indicated that the veteran had a history of perforated 
duodenal ulcer in 1976, which is still 16 years following the 
veteran's discharge from service.  There is no objective 
evidence of continuity of symptomatology between the 
veteran's service and 1976 and no evidence of manifestations 
of ulcer disease within one year following the veteran's 
discharge from service.  The Board notes that when the 
veteran submitted his original claim for compensation in 
April 1960, he indicated he was seeking compensation only for 
the right knee disorder.  His silence, when otherwise 
providing information having the purpose of advancing a 
claim, constitutes negative evidence, which weighs against a 
finding that the veteran's ulcer disease is related to 
service.  

At the January 2004 hearing, the veteran testified that as he 
developed a psychiatric disorder, he also developed a 
gastrointestinal disorder, where he was vomiting and having 
heartburn, which he attributed to his psychiatric disorder, 
which started in service.  The veteran admitted that his 
first surgery for ulcer disease was in the late 1970's.  
There is no competent evidence of a relationship between the 
post service diagnoses of ulcer disease and service, to 
include the one-time diagnosis of gastritis in service.  It 
must be noted that when the veteran was diagnosed in service 
with gastritis, it was the result of his having injected 
acid, as opposed to being indicative of possible chronic 
gastrointestinal disorder.

As to the claim for service connection for major depressive 
disorder, the service medical records show that the veteran 
underwent a psychiatric evaluation in September 1959.  It was 
noted that he had gone AWOL for approximately four days.  The 
military psychiatrist entered a diagnosis of passive-
dependency reaction, which was manifested by social 
immaturity, underdeveloped sense of responsibility and duty, 
and moderate lack of awareness of acceptable adult standards 
of responsible behavior.  He determined that this had existed 
prior to service and was not incurred in the line of duty.  
The March 1960 separation examination shows that psychiatric 
evaluation was normal.  In the report of medical history 
completed by the veteran at that time, he denied any history 
of depression or excessive worry and nervous trouble of any 
sort.  

The first objective showing of a psychiatric disorder was in 
February 2001.  The examiner noted that the primary stressor 
was the veteran's terminally-ill son and another son with 
attention deficit disorder.  The veteran also reported he 
would check the locks of his house "round the clock," 
despite living in a safe neighborhood.  He also stated the 
would check the stove, dishwasher, tires, and would clean to 
the point where it was excessive.  The examiner noted that 
the veteran reported no prior psychiatric treatment except 
two to three sessions while in service related to stress and 
being harassed.  The examiner entered an assessment of major 
depressive disorder and to rule out obsessive compulsive 
disorder.  In a March 2001 VA outpatient treatment report, 
the examiner entered a diagnosis of bipolar disorder.  At the 
January 2004 hearing, the veteran stated that his going AWOL 
in service had something to do with his psychiatric disorder.  
He felt he was being discriminated against and was being 
harassed and segregated from the other soldiers.  

There is no objective evidence of continuity of 
symptomatology between the veteran's service and 2001, when 
he was first seen at VA with psychiatric complaints.  
However, it must be noted that at that time, the veteran 
reported that his stressor was his terminally-ill son.  The 
medical records from the Texas correctional facility show no 
findings related to a psychiatric disorder.  Additionally, 
there is no evidence of manifestations of a psychosis within 
one year following the veteran's discharge from service.  In 
sum, there is no competent evidence of a relationship between 
the post service diagnoses of major depressive disorder and 
bipolar disorder and the veteran's service.  

The inservice finding of passive-dependency reaction is a 
personality disorder, which is not a service-connectable 
disability, as personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2003).  The Board notes that when the veteran 
submitted his original claim for compensation in April 1960, 
he indicated he was seeking compensation only for the right 
knee disorder.  His silence, when otherwise providing 
information having the purpose of advancing a claim, 
constitutes negative evidence, which weighs against a finding 
that the veteran's post service psychiatric disorder is 
related to service.  

As to the claim for service connection for osteoarthritis, 
the service medical records are silent for any findings or 
diagnosis of osteoarthritis.  The first diagnosis of such was 
in 1997, and the examiner stated that it was secondary to the 
"aging process."  This is evidence against a finding that 
osteoarthritis is related to the veteran's service.  There is 
no competent evidence of a nexus between the post service 
diagnosis of osteoarthritis and service.

The veteran has alleged that he has osteoarthritis in his 
left knee and left hip, which he asserts is the result of the 
service-connected right knee disorder.  The Board notes that 
the veteran has been granted service connection for right hip 
limited motion due to the service-connected right knee 
disorder.  When examined in March 2001, the examiner noted 
the veteran's allegation that he had developed left knee and 
left hip disorders as a result of the service-connected right 
knee disorder and stated, "As of now I am very reluctant to 
take the position that the right knee injury and its sequelae 
is responsible for any additional problems."  X-rays taken 
at that time of the left hip and left knee were normal.  The 
examiner did not enter any diagnoses related to the left hip 
or the left knee (although he subsequently entered a 
diagnosis of a right hip disorder and attributed it to the 
service-connected right knee disorder).  Thus, the veteran 
has not brought forth competent evidence of diagnoses of left 
knee and left hip disorders.  Therefore, as to the veteran's 
allegations that he has developed disabilities of the left 
knee and left hip, these claims for service connection cannot 
be granted, as there is no competent evidence that the 
veteran has current disabilities related to these joints.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

While the veteran has asserted that ulcer disease, a 
psychiatric disorder, and osteoarthritis were incurred in 
service or due to his service-connected right knee disorder, 
he does not have the requisite knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the Board finds that the veteran has not 
brought forth competent medical evidence of a nexus between 
the post service ulcer disease, psychiatric disorder, and 
osteoarthritis and service.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for ulcer disease, a 
psychiatric disorder, and osteoarthritis, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2003).  

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2003).  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

For one year following a knee replacement (prosthesis), a 100 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003).  Subsequently, a 60 percent 
evaluation is warranted when there are chronic residuals 
consisting of severe painful motion or severe weakness in the 
affected extremity.  Id.  A minimum of a 30 percent 
evaluation is warranted when there are intermediate degrees 
of residuals weakness, pain or limitation of motion, which is 
to be rated by analogy to Diagnostic Codes 5256, 5261, or 
5262.  Id. 

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee is evaluated at 60 percent if in flexion at an 
angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5256 (2003).  If in flexion between 20 and 45 degrees, 
the evaluation is 50 percent.  Id.  If in flexion between 10 
and 20 degrees, the evaluation is 40 percent.  Id.  Ankylosis 
in a favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees.  Id.  

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2003). 

Under Diagnostic Code 5260, flexion of the leg limited to 
60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating; 
and flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003). 

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 
10 degrees warrants a 10 percent evaluation; extension 
limited to 15 degrees warrants a 20 percent evaluation; 
extension limited to 20 degrees warrants a 30 percent 
evaluation; extension limited to 30 degrees warrants a 
40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent evaluation; with moderate 
knee or ankle disability, a 20 percent evaluation is 
warranted; and with slight knee or ankle disability, a 10 
percent evaluation is warranted.  Id.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected right knee disorder has been 
evaluated as follows:

		    0 percent 		from April 13, 1960
  20 percent 		from August 15, 1980
100 percent		from September 24, 2001
  30 percent 		from November 1, 2002

The only evaluations at issue are the 20 percent evaluation 
from the date of the veteran's claim for increase, submitted 
in February 2001, and the 30 percent evaluation, which was 
assigned following the 100 percent after the right total knee 
replacement surgery.

1.  Evaluation in excess of 20 percent

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 20 percent for the service-connected 
right knee prior to September 24, 2001.  The veteran's 
service-connected disability is rated under Diagnostic Code 
5010-5257, which contemplates arthritis and instability or 
subluxation.  There have been no findings during the 
pertinent time frames that the veteran has any instability or 
subluxation of the right knee, and in fact, in the March 2001 
VA examination report, the examiner noted that the veteran 
had no instability of the right knee.  Thus, the Board finds 
that evaluating the veteran's right knee under Diagnostic 
Code 5257 would not be appropriate.

At the time of the March 2001 examination, the examiner found 
that there was periarticular thickening in the right knee.  
Range of motion was from 0 to 120 degrees with pain at the 
extreme ranges.  McMurray's and Lachman's signs were 
negative.  The patella was freely moveable.  The peri-
patellar tissues were tender, and the examiner found that the 
right knee joint had synovitis.  Thus, the veteran's range of 
motion from 0 to 120 degrees would not warrant an evaluation 
in excess of 20 percent.  In fact, the veteran's limitation 
of flexion and limitation of extension would not warrant a 
compensable evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261 (compensable evaluation under Diagnostic 
Code 5260 would require flexion limited to 45 degrees and 
under Diagnostic Code 5261, it would require extension 
limited to 10 degrees).  In June 2001, the examiner found 
that the veteran had "full range of motion of the right 
knee."  He had positive Lachman's and medial joint line 
tenderness.  A July 2001 MRI of the right knee revealed joint 
effusion.  An x-ray taken at that time revealed degenerative 
joint disease of the right knee.  The Board finds that the 
above-described findings are indicative of no more than a 
20 percent evaluation for limitation of motion of the right 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Additionally, the Board finds that an evaluation in excess of 
20 percent for the right knee is not warranted based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement. See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran clearly has pain with use of his right knee, 
which has been substantiated by medical professionals.  
However, the veteran's service-connected right knee causes no 
more than moderate functional impairment.  For example, in 
February 2001, the examiner found that the veteran had 5/5 
muscle strength in the right lower extremity.  The Board 
finds that the above-described evidence establishes 
functional impairment that is no more than moderately 
disabling.

The veteran is competent to report his symptoms; however, to 
the extent that he asserts he warranted more than a 
20 percent evaluation for the right knee prior to his right 
knee replacement, the medical findings do not support an 
increased evaluation for the reasons stated above.  The Board 
attaches far greater probative weight to the clinical 
findings of skilled, unbiased professionals than to the 
veteran's statements and testimony even if sworn, in support 
of a claim for monetary benefits.  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 20 percent is not warranted for the 
service-connected right knee injury with traumatic arthritis.  
To this extent, the preponderance of the evidence is against 
his claim, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 

2.  Evaluation in excess of 30 percent

Following the veteran's total right knee replacement, the RO 
determined that a 30 percent evaluation was warranted.  The 
30 percent evaluation was assigned from January 1, 1999, to 
August 8, 2000.  The veteran asserts that he warrants a 
higher evaluation during that time period.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
evaluation in excess of 30 percent as of November 1, 2002.  
As of the date of the veteran's total knee replacement 
surgery, his service-connected right knee disability was 
evaluated under Diagnostic Code 5055, which criteria is laid 
out above.  After the 100 percent evaluation is assigned for 
one year, the veteran is entitled to at least a 30 percent 
evaluation or a 60 percent evaluation.  If the 30 percent 
evaluation is assigned, the veteran's knee is to be evaluated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  Thus, 
the question in this case is whether the veteran has severe 
painful motion or weakness in the right lower extremity to 
support a 60 percent rating under Diagnostic Code 5055, or 
whether he has weakness, pain or limitation of motion that 
would support a rating higher than 30 percent under one of 
the Diagnostic Codes specified.  

The Board notes that Diagnostic Codes 5256 and 5262 are not 
for application, as there is no evidence that the veteran has 
ankylosis of the right knee or has malunion of the tibia and 
fibula in the right lower extremity, even by analogy.  Thus, 
the Board will not apply those Diagnostic Codes to the 
veteran's claim for an evaluation in excess of 30 percent for 
the right knee disorder.  See 38 C.F.R. § 4.71a., Diagnostic 
Codes 5256, 5262.

In this case, the veteran has been granted a 100 percent 
evaluation from September 24, 2001, to November 1, 2002.  In 
a November 2002 VA outpatient treatment report, the examiner 
found that the veteran had "good range of motion" of the 
right knee and "full flexion, extension, abduction, internal 
rotation, and external rotation of right hip."  The knee had 
minimal laxity, and was neurovascularly intact.  The 
assessment was status post right total knee arthroscopy.  In 
December 2002, the examiner noted that the veteran had no 
complaints with respect to his right total knee arthroplasty.  
When examined in January 2003, the examiner found that range 
of motion of the right knee was from 0 to 120 degrees.  There 
was tenderness inferiorly, superiorly and medially about the 
right knee.  There was no fluid, no crepitus, and no laxity.  
There was moderate quadriceps weakness on the right  The 
impression was traumatic and degenerative arthritis of the 
right knee with status post total knee replacement in 2001 
with continued knee pain that was moderate with slight 
progression.  Thus, the veteran's extension has been full, 
and his flexion has been no less than 120 degrees.  Such 
degrees would not warrant a compensable evaluation under the 
applicable Diagnostic Codes.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5260, 5261.  Thus, the medical evidence does 
not establish a basis for an evaluation in excess of 
30 percent.  

Under Diagnostic Code 5055, the veteran can be assigned a 
60 percent evaluation when there are chronic residuals 
consisting of severe painful motion or severe weakness in the 
affected extremity.  The Board finds that the preponderance 
of the evidence is against a finding that the veteran has 
severe painful motion or severe weakness in the affected 
extremity.  Again, the veteran was in receipt of a 
100 percent evaluation from September 2001 to November 2002.  
In November 2002, the veteran was reported to have full range 
of motion of the right knee.  In January 2003, range of 
motion was from 0 to 120 degrees without any laxity.  These 
findings are against the assignment of any more than a 
30 percent evaluation for the service-connected right knee.  
As stated above, the veteran's limited range of motion would 
warrant no more than a 10 percent evaluation based upon 
arthritis and noncompensable limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

As stated above, an increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The veteran has complained of pain, lack of 
endurance, and weakness, which is contemplated by the 
30 percent evaluation.  The 30 percent evaluation under 
Diagnostic Code 5055 contemplates intermediate symptomatology 
following a total knee replacement.  Additionally, in the 
January 2003 examination report, the examiner found that the 
veteran had moderate weakness in the right quadriceps, which 
was substantiated by the right thigh being smaller when 
compared to the left thigh.  Again, the Board finds that the 
30 percent evaluation contemplates moderate weakness.  In 
order to warrant an evaluation of 30 percent under Diagnostic 
Code 5261, the veteran's limitation of extension would need 
to be 40 degrees.  The veteran's extension has been 0 degrees 
since November 2002.  The veteran is already at the maximum 
evaluation for limitation of flexion and thus he could not 
receive a higher evaluation under Diagnostic Code 5260.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Based upon the 
findings as of November 2002, the Board finds that the 
service-connected right knee disorder, as of November 2002, 
is no more than 30 percent disabling.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted a higher evaluation from 
the 20 percent evaluation, he was correct, and he has been 
granted a 100 percent evaluation and a 30 percent evaluation 
for the service-connected right total knee replacement.  
However, to the extent that he asserts that he warrants an 
evaluation in excess of 30 percent, the medical findings do 
not support his assertions for an increased evaluation for 
the reasons stated above.  Therefore, the preponderance of 
the evidence is against an evaluation in excess of 30 percent 
for the service-connected right knee as of November 1, 2002, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

3.  Extraschedular consideration

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2003) is in order.  The RO addressed this issue 
in the January 2002 and February 2002 rating decisions, the 
September 2002 statement of the case, and the February 2003 
supplemental statement of the case.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2003), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent and 30 percent 
evaluations for the service-connected right knee are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.  

The Board is aware that the veteran has asserted that he can 
no longer work, however, that assertion was based upon 
multiple disabilities, which disabilities are not service 
connected.  The Board finds that the veteran's service-
connected right knee disorder, alone, would not prevent him 
from working in a civil occupation that allows him to sit for 
long periods of time.  Thus, while his service-connected 
right knee disability may prevent him from doing a civil 
occupation that requires constant standing, it does not 
prevent him from doing a civil occupation that allows him to 
sit.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
right knee has rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  The veteran 
has been hospitalized once during the appeal period for the 
right knee disorder.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

Service connection for peptic ulcer disease is denied.

Service connection for depression is denied.

Service connection for osteoarthritis of other joints as 
secondary to the service-connected right total knee 
replacement is denied.

An evaluation in excess of 20 percent prior to September 24, 
2001, for right knee injury with post-traumatic arthritis is 
denied.

An evaluation in excess of 30 percent for right total knee 
replacement, as of November 1, 2002, is denied.  


REMAND

The Board regrets that a remand is necessary regarding the 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C.  Section 5103(a), title 
38, U.S. Code, as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA), provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

Two VCAA letters were issued in relation to the current 
appeal; one in February 2001 and one in May 2003.  In both 
letters, the RO acknowledged that the veteran had submitted a 
claim for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C; however, in neither 
letter did the RO inform the veteran of the information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Thus, 
the veteran has not been provided with sufficient 
notification, as required by the VCAA, of the evidence 
necessary to substantiate his claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C and, in the same notice, been provided with 
information as to which evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran has not been requested to provide 
any evidence in his possession that pertains to this claim.  
See 38 C.F.R. § 3.159(b)(1).  Therefore, the Board finds that 
the veteran must be provided with the above notices before 
its consideration of this claim.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  Provide the veteran with the notice 
requirements of the VCAA, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim for entitlement to 
compensation under the provisions of 
38 U.S.C.A. § 1151 for hepatitis C and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the veteran should be 
informed to provide any evidence in his 
possession that pertains to the claim.

2.  Readjudicate the claim for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
hepatitis C.

3.  A remand by the Board confers on a 
claimant the right to VA compliance with 
the terms of the remand order and imposes 
on the Secretary a concomitant duty to 
ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



